DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 objected to because of the following informalities:  
Claim 1, line 8 states “wherein of tuning”. This term is grammatically incorrect and should be correct to “wherein tuning”.
Claims 2-10 are objected to due to their dependence therefrom.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “second dielectric material” in claims 1, 4, 11, and 14 is used by the claim to mean “semiconductor” (see Specification, para. [0059]) while the accepted meaning is “dielectric.” The term is indefinite because the specification does not clearly redefine the term.
For purposes of examination, the term “second dielectric material” is interpreted by the Examiner to read “a second semiconductor material”.
Claims 2-10 and 12-20 are rejected due to their dependence therefrom.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 11-12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kafaie Shirmanesh et al. (US 20190033682 A1), hereinafter referred to as “Kafaie”.
Regarding claim 1, as best understood, Kafaie discloses a reconfigurable intelligent surface (RIS) comprising: a unit-cell (fig. 1; para. [0024]) that includes: a first layer (fig. 1, element 115; para. [0024]) composed of a conductive material (para. [0029]) and structured according to a sub- wavelength reflective pattern that reflects an impinging wave at a predetermined phase (para. [0051]) and that steers the reflected impinging wave toward an intended receiver (para. [0021]); a second layer (fig. 1, element 105 lower layer; para. [0024]) composed of a first dielectric substrate material (para. [0028]); and a middle layer (fig. 1, element 110; para. [0024]) positioned between the first layer (fig. 1, element 115) and the second layer (fig. 1, element 105) and composed of a second dielectric material (para. [0024]) having tunable dielectric properties (para. [0023] – dielectric constant changes as index of refraction changes), wherein of tuning a dielectric constant of the second dielectric material (fig. 1, element 110) modifies the predetermined phase of reflection of the impinging wave (para. [0033]). 
Regarding claim 2, Kafaie discloses the first layer (fig. 1, element 115) has a reflection coefficient value that corresponds to substantially total reflection at an operating frequency of the unit-cell, such that the reflected impinging wave represents a substantially total reflection of the impinging wave that propagates at the operating frequency (para. [0029] – gold reflects electromagnetic waves). 
Regarding claim 4, as best understood, Kafaie discloses electrodes (para. [0045] – “first electric conductor” and “second electric conductor”) on the middle layer (fig. 1, element 110), wherein the tuning of the dielectric constant of the second dielectric material (fig. 1, element 110) is by a control voltage applied to the middle layer (fig. 1, element 110) via the electrodes (para. [0045]). 
Regarding claim 6, Kafaie discloses the unit-cell of the RIS (fig. 1) is one of a plurality of unit- cells arranged in a two-dimensional (2D) array of NRIS rows and MRIS columns (fig. 11c; para. [0055]).
Regarding claim 11, as best understood, Kafaie discloses a system comprising: a unit-cell (fig. 1; para. [0024]) of a reconfigurable intelligent surface (RIS), the unit-cell comprising: surface (RIS) comprising: a unit-cell (fig. 1; para. [0024]) that includes: a first layer (fig. 1, element 115; para. [0024]) composed of a conductive material (para. [0029]) and structured according to a sub- wavelength reflective pattern that reflects an impinging wave at a predetermined phase (para. [0051]) and that steers the reflected impinging wave toward an intended receiver (para. [0021]); a second layer (fig. 1, element 105 lower layer; para. [0024]) composed of a first dielectric substrate material (para. [0028]); and a middle layer (fig. 1, element 110; para. [0024]) positioned between the first layer (fig. 1, element 115) and the second layer (fig. 1, element 105) and composed of a second dielectric material (para. [0024]) having tunable dielectric properties (para. [0023] – dielectric constant changes as index of refraction changes), wherein of tuning a dielectric constant of the second dielectric material (fig. 1, element 110) modifies the predetermined phase of reflection of the impinging wave (para. [0033]); and a frequency selective surface (FSS) based (para. [0049]) RIS controller (para. [0043]) operably connected to the RIS (fig. 1), the FSS based RIS controller (para. [0043]) configured to control operation of the RIS (para. [0043]).
Regarding claim 12, Kafaie discloses the first layer (fig. 1, element 115) has a reflection coefficient value that corresponds to substantially total reflection at an operating frequency of the unit-cell, such that the reflected impinging wave represents a substantially total reflection of the impinging wave that propagates at the operating frequency (para. [0029] – gold reflects electromagnetic waves). 
Regarding claim 14, as best understood, Kafaie discloses electrodes (para. [0045] – “first electric conductor” and “second electric conductor”) on the middle layer (fig. 1, element 110), wherein the tuning of the dielectric constant of the second dielectric material (fig. 1, element 110) is by a control voltage applied to the middle layer (fig. 1, element 110) via the electrodes (para. [0045]). 
Regarding claim 16, Kafaie discloses the unit-cell of the RIS (fig. 1) is one of a plurality of unit- cells arranged in a two-dimensional (2D) array of NRIS rows and MRIS columns (fig. 11c; para. [0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kafaie in view of Arnitz et al. (US 20190089055 A1), hereinafter referred to as “Arnitz”, and further in view of Wu et al. (US 20190079321 A1), hereinafter referred to as “Wu”. 
Regarding claim 3, Kafaie does not teach  the operating frequency is substantially 140 GHz; and the sub-wavelength reflective pattern is an inverted L-shaped pattern.
Arnitz teaches the operating frequency is substantially 140 GHz (para. [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kafaie such that the operating frequency is substantially 140 GHz, as described in Arnitz. Doing so allows for operation in millimeter wave systems (Arnitz, para. [0040]).
The combination of Kafaie and Arnitz, as modified, does not teach the sub-wavelength reflective pattern is an inverted L-shaped pattern.
Wu teaches the sub-wavelength reflective pattern is an inverted L-shaped pattern (fig. 1, element 135; para. [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Kafaie and Arnitz such that the sub-wavelength reflective pattern is an inverted L-shaped pattern, as described in Wu. Doing so allows for the desired radiation characteristics. 
Regarding claim 13, Kafaie does not teach  the operating frequency is substantially 140 GHz; and the sub-wavelength reflective pattern is an inverted L-shaped pattern.
Arnitz teaches the operating frequency is substantially 140 GHz (para. [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kafaie such that the operating frequency is substantially 140 GHz, as described in Arnitz. Doing so allows for operation in millimeter wave systems (Arnitz, para. [0040]).
The combination of Kafaie and Arnitz, as modified, does not teach the sub-wavelength reflective pattern is an inverted L-shaped pattern.
Wu teaches the sub-wavelength reflective pattern is an inverted L-shaped pattern (fig. 1, element 135; para. [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Kafaie and Arnitz such that the sub-wavelength reflective pattern is an inverted L-shaped pattern, as described in Wu. Doing so allows for the desired radiation characteristics. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kafaie in view of Arnitz et al. (US 20190089055 A1), hereinafter referred to as “Arnitz”.
Regarding claim 5, Kafaie teaches a frequency selective surface (FSS) based RIS controller operably connected to the RIS (fig. 1), the FSS based RIS controller configured to control a voltage source that provides the control voltage to the electrodes (para. [0043]).
Kafaie does not explicitly teach a frequency selective surface (FSS) based RIS controller operably connected to the RIS, the FSS based RIS controller configured to: detect a wireless control signal output from a transmitter; identify, based on the wireless control signal, the control voltage to be applied to the unit- cell; control a voltage source that provides the control voltage to the electrodes.
Arnitz teaches a frequency selective surface (FSS) based (para. [0040]) RIS controller (fig. 1, element 132; para. [0026]) operably connected to the RIS (fig. 1, element 120; para. [0026]), the FSS based RIS controller (fig. 1, element 132) configured to: detect a wireless control signal output (fig. 1, element 112; para. [0025]) from a transmitter (fig. 1, element 110; para. [0025]); identify, based on the wireless control signal (fig. 1, element 112), the control voltage to be applied (para. [0031]) to the unit- cell (fig. 1, element 120); control a voltage source that provides the control voltage to the electrodes (para. [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kafaie to include the FSS based RIS controller configured as described in Arnitz. Doing so allows for modulating the radiated wave over time to deliver a plurality of different information streams to a plurality of different far-end locations (Arnitz, para. [0026]).
Regarding claim 15, Kafaie teaches the frequency selective surface (FSS) based RIS controller is further configured to: control a voltage source that provides the control voltage to the electrodes (para. [0043]).
Kafaie does not explicitly teach the frequency selective surface (FSS) based RIS controller is further configured to: detect a wireless control signal output from a transmitter; identify, based on the wireless control signal, the control voltage to be applied to the unit- cell; control a voltage source that provides the control voltage to the electrodes.
Arnitz teaches a frequency selective surface (FSS) based (para. [0040]) RIS controller (fig. 1, element 132; para. [0026]) is further configured to: detect a wireless control signal output (fig. 1, element 112; para. [0025]) from a transmitter (fig. 1, element 110; para. [0025]); identify, based on the wireless control signal (fig. 1, element 112), the control voltage to be applied (para. [0031]) to the unit- cell (fig. 1, element 120); control a voltage source that provides the control voltage to the electrodes (para. [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kafaie to include the FSS based RIS controller configured as described in Arnitz. Doing so allows for modulating the radiated wave over time to deliver a plurality of different information streams to a plurality of different far-end locations (Arnitz, para. [0026]).

Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kafaie in view of Yao et al. (CN 107819202 A), hereinafter referred to as “Yao”.
Regarding claim 7, Kafaie does not explicitly teach each of the columns of the array includes a subset of the plurality of unit-cells in which a pair of adjacent unit-cells are connected to each other by a connecting trace.
Yao teaches each of the columns of the array includes a subset of the plurality of unit-cells in which a pair of adjacent unit-cells are connected to each other by a connecting trace (fig. 4 as annotated below, trace; para. [0072] of attached translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kafaie such that each of the columns of the array includes a subset of the plurality of unit-cells in which a pair of adjacent unit-cells are connected to each other by a connecting trace, as described in Yao. Doing so allows for reducing device size, reducing the amount of parts in the device, and beam scanning in high frequencies (Yao, para. [0005]-[0007]).

    PNG
    media_image1.png
    584
    660
    media_image1.png
    Greyscale

Regarding claim 9, Kafaie does not explicitly teach the plurality of unit-cells are divided into mutually exclusive tile groupings, each tile grouping including a subset of the plurality of unit-cells in which unit-cell is connected to a horizontally-adjacent unit-cell in a same row as the unit-cell and to a vertically-adjacent unit-cell in a same column as the unit-cell.
Yao teaches the plurality of unit-cells are divided into mutually exclusive tile groupings (fig. 4 as annotated above, tile grouping; fig. 3, element 101; para. [0072]), each tile grouping including a subset of the plurality of unit-cells in which unit-cell is connected to a horizontally-adjacent unit-cell in a same row as the unit-cell and to a vertically-adjacent unit-cell in a same column as the unit-cell (figs. 3-4; para. [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kafaie such the plurality of unit-cells are divided into mutually exclusive tile groupings, as described in Yao. Doing so allows for reducing device size, reducing the amount of parts in the device, and beam scanning in high frequencies (Yao, para. [0005]-[0007]).
Regarding claim 17, Kafaie does not explicitly teach each of the columns of the array includes a subset of the plurality of unit-cells in which a pair of adjacent unit-cells are connected to each other by a connecting trace.
Yao teaches each of the columns of the array includes a subset of the plurality of unit-cells in which a pair of adjacent unit-cells are connected to each other by a connecting trace (fig. 4 as annotated above, trace; para. [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kafaie such that each of the columns of the array includes a subset of the plurality of unit-cells in which a pair of adjacent unit-cells are connected to each other by a connecting trace, as described in Yao. Doing so allows for reducing device size, reducing the amount of parts in the device, and beam scanning in high frequencies (Yao, para. [0005]-[0007]).
Regarding claim 19, Kafaie does not explicitly teach the plurality of unit-cells are divided into mutually exclusive tile groupings, each tile grouping including a subset of the plurality of unit-cells in which unit-cell is connected to a horizontally-adjacent unit-cell in a same row as the unit-cell and to a vertically-adjacent unit-cell in a same column as the unit-cell.
Yao teaches the plurality of unit-cells are divided into mutually exclusive tile groupings (fig. 4 as annotated above, tile grouping; fig. 3, element 101; para. [0072]), each tile grouping including a subset of the plurality of unit-cells in which unit-cell is connected to a horizontally-adjacent unit-cell in a same row as the unit-cell and to a vertically-adjacent unit-cell in a same column as the unit-cell (figs. 3-4; para. [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kafaie such the plurality of unit-cells are divided into mutually exclusive tile groupings, as described in Yao. Doing so allows for reducing device size, reducing the amount of parts in the device, and beam scanning in high frequencies (Yao, para. [0005]-[0007]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kafaie in view of Kim et al. (US 20190025509 A1), hereinafter referred to as “Kim”.
Regarding claim 8, Kafaie does not explicitly teach each of the columns of the array includes a subset of the plurality of unit-cells in which the middle layer of each unit-cell is a unified middle layer shared with each other unit-cell in the column; and the subset of unit-cells of a first of the columns of the array has a different voltage from the subset of unit-cells of a second of the columns of the array.
Kim teaches each of the columns (fig. 1, element 110; para. [0036]) of the array (fig. 1, element 10; para. [0035]) includes a subset of the plurality of unit-cells in which the middle layer (fig. 1, element 130; para. [0037]) of each unit-cell (para. [0036] – “Each of the plurality of nanostructure rows 110 and 210 includes a plurality of nanostructures connected to each other”) is a unified middle layer shared with each other unit-cell in the column (fig. 1, element 130; para. [0039]); and the subset of unit-cells of a first of the columns of the array has a different voltage from the subset of unit-cells of a second of the columns of the array (fig. 5, elements V1-V9; para. [0078]-[0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kafaie such that each of the columns of the array includes a subset of the plurality of unit-cells, as described in Kim. Doing so allows for two-dimensional beam steering (Kim, para. [0080]).
Regarding claim 18, Kafaie does not explicitly teach each of the columns of the array includes a subset of the plurality of unit-cells in which the middle layer of each unit-cell is a unified middle layer shared with each other unit-cell in the column; and the subset of unit-cells of a first of the columns of the array has a different voltage from the subset of unit-cells of a second of the columns of the array.
Kim teaches each of the columns (fig. 1, element 110; para. [0036]) of the array (fig. 1, element 10; para. [0035]) includes a subset of the plurality of unit-cells in which the middle layer (fig. 1, element 130; para. [0037]) of each unit-cell (para. [0036] – “Each of the plurality of nanostructure rows 110 and 210 includes a plurality of nanostructures connected to each other”) is a unified middle layer shared with each other unit-cell in the column (fig. 1, element 130; para. [0039]); and the subset of unit-cells of a first of the columns of the array has a different voltage from the subset of unit-cells of a second of the columns of the array (fig. 5, elements V1-V9; para. [0078]-[0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kafaie such that each of the columns of the array includes a subset of the plurality of unit-cells, as described in Kim. Doing so allows for two-dimensional beam steering (Kim, para. [0080]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kafaie in view of Chiu et al. (US 20210005979 A1), hereinafter referred to as “Chiu”.
Regarding claim 10, Kafaie teaches the conductive material (fig. 1, element 115) includes at least one of: gold or copper (para. [0029]).
Kafaie does not teach the first dielectric material includes benzocyclobutene (BCB).
Chiu teaches the first dielectric material includes benzocyclobutene (BCB) (para. [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kafaie such that the first dielectric material includes benzocyclobutene (BCB), as described in Chiu. Doing so allows for the desired insulating properties (Chiu, para. [0070]). Furthermore, BCB is known to have good thermal stability and low moisture uptake. 
Regarding claim 20, Kafaie teaches the conductive material (fig. 1, element 115) includes at least one of: gold or copper (para. [0029]).
Kafaie does not teach the first dielectric material includes benzocyclobutene (BCB).
Chiu teaches the first dielectric material includes benzocyclobutene (BCB) (para. [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Kafaie such that the first dielectric material includes benzocyclobutene (BCB), as described in Chiu. Doing so allows for the desired insulating properties (Chiu, para. [0070]). Furthermore, BCB is known to have good thermal stability and low moisture uptake. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s Disclosure. Somerlock et al. (US 20200350691 A1) is cited to teach a controller, relevant to claims 5, 11, and 15 of the claimed invention. Li et al. (CN 106450765 B) is cited to teach a unit cell, array, and traces, relevant to claims 1, 6-7, 11, and 16-17 of the claimed invention. Shim et al. (US 20180366824 A1) is cited to teach a controller and a middle layer having tunable dielectric properties, relevant to claim 1, 5, 11, and 15 of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/Leah Rosenberg/
Examiner, Art Unit 2845
08/24/2022